EXHIBIT Contact: Frank Perez Chief Financial Officer 615-599-2274 TENNESSEE COMMERCE BANCORP REPORTS RECORD THIRD QUARTER RESULTS Net Income Jumps 6.1% to $1.9 million FRANKLIN, Tenn. – (October 29, 2008) – Tennessee Commerce Bancorp, Inc. (NASDAQ:TNCC) today reported record net income, assets, loans and deposits for the third quarter ended September30,2008.Netincome rose to $1.9 million, or $0.39 per diluted share, for the third quarter of 2008, compared with $1.8million, or $0.36per diluted share, in the third quarter of 2007. “Tennessee Commerce’s continued growth highlights the strength of our local market and our strategic focus on the business banking market,” stated Mike Sapp, President of Tennessee Commerce Bancorp.“We achieved record earnings in the third quarter despite the turmoil in the financial markets that significantly reduced our loan sales to other banks.Our earnings benefited from solid growth in net interest income and improved margins that more than offset the reduced fees from loan sales compared with last year.We are on track for Tennessee Commerce to report record earnings for 2008 and expect to outperform the market during these tough economic times. “Net loans rose 35% to a record $985.6 million in the third quarter and were up almost $59 million from the linked second quarter of this year.Our deposits were up 29% to a record $988.7 million and passed the $1billion milestone early in the fourth quarter.Based on recent banking data for our home market, Tennessee Commerce holds the number one market position for deposits in Williamson County.We are very proud of achieving these records solely from organic growth and without any assistance from mergers or acquisitions,” continued Mr. Sapp. Third Quarter Highlights ●Net income rose 6.1% to $1.9 million, or $0.39 per share ●Net loans increased 35.0% to a record $985.6 million ●Asset quality remained strong with a 1.22% loan loss reserve to loans ●Total deposits increased 29% to a record $988.7 million ●Operating efficiency ratio was 47.44%, one of the best in the industry ●Net interest income increased 30.8% to $9.3 million ●Net interest margin was 3.46% ●Total risk-based capital was 10.18% and Tier 1 capital was 9.01% for the bank “Loan demand remains solid in many of the business sectors we serve and the outlook for the fourth quarter is very encouraging,” continued Mr. Sapp.“We expect total loans to pass the $1 billion mark before year end based on local market demand and the contribution from our new loan production offices opened earlier this year in Minneapolis and Atlanta.” -MORE- TNCC Reports Record Third Quarter Results Page 2 October 29, 2008 Net interest income rose 30.8% to $9.3 million in the third quarter of 2008 compared with $7.1million in the third quarter of 2007.The increase in net interest income was due to a 39.2% increase in average earning assets to $1.1 billion generated by growth in the loan portfolio, offset somewhat by a 21 basis point decline in net interest margin since the third quarter of 2007.Net interest margin increased 2 basis points to 3.46% in the third quarter of 2008 compared with 3.44% in the linked second quarter of 2008.Our margin growth from the linked second quarter benefited from an excellent average loan yield of 7.56% in the third quarter combined with lower average deposit costs. Provision for loan losses rose to $1.9 million in the third quarter of 2008, compared with $1.3 million in the third quarter of last year.At the end of the third quarter, the allowance for loan losses was $12.2million, or 1.22% of loans, compared with $9.3 million, or 1.25% of loans, in the year prior period.The increase in allowance for loan losses was primarily related to the $255.7 million growth in the loan portfolio since the third quarter of 2007. “Total non-performing loans increased in the third quarter primarily due to four credits that are well collateralized,” noted Mr. Sapp.“We believe our loan quality is very good overall due to our diversification across a wide range of industries and our strict underwriting standards.In addition, we have no exposure to the sub-prime market.We are maintaining our very aggressive stance in monitoring credit quality and quickly moving non-performing loans through the workout process to minimize potential losses.We believe that our current allowance for loan losses is adequate based on current reviews of our loan portfolio.” Non-interest income was down 82.9% to $98,000 compared with $574,000 in the third quarter of last year.Tennessee Commerce sold approximately $3.9 million in loans during the third quarter of 2008 for a net gain of $1,000 compared with loan sales and participations sold of $9.6 million and a $547,000 ($0.07 per share after tax) gain on sale of loans in the third quarter of 2007.The 2008 gain on sale of loans was offset largely by the reversal of loan fees related to payoffs and loans repurchased during the quarter.In addition, third quarter of 2008 non-interest income was reduced by a $97,000 loss on security sales. “The market for inter-bank loan sales was virtually frozen during the third quarter due to the turmoil in the financial industry.Our plans for the second half of 2008 called for a higher percentage of loan sales than the prior year to help balance loan growth with our capital base.The tight liquidity in the market contributed to the shutdown in loan sales during the quarter and reduced our potential earnings for the quarter.We expect the recent injection of funds into the market will have a positive impact on the resumption of inter-bank loan sales; however, it is too early to estimate the change in market conditions on our fourth quarter loan sales and earnings since loan sales remain very low to date for the fourth quarter,” continued Mr.
